Citation Nr: 0523083	
Decision Date: 08/23/05    Archive Date: 09/09/05

DOCKET NO.  02-06 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for congestive heart 
failure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William Harryman, Counsel


INTRODUCTION

The veteran had active duty from November 1945 to June 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC.  

In November 2002, the Board issued a decision in this case 
denying service connection for congestive heart failure as 
secondary to the veteran's service-connected pulmonary 
asbestosis.  The veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court).  By a 
Memorandum Decision in April 2005, the Court vacated the 
Board's November 2002 decision and remanded the case for 
further action by the Board.  

Pursuant to 38 C.F.R. § 20.900(c) (2004), the Board has 
granted a motion for the advancement on the docket in this 
case due to the appellant's advanced age.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Court noted that the veteran has, during the course of 
his appeal, raised three theories of service connection for 
his congestive heart failure (CHF): 1) On the basis of direct 
service incurrence as a result of exposure to asbestos during 
service, 2) as secondary to his service-connected pulmonary 
asbestosis, and 3) on the basis of aggravation of his non-
service-connected CHF by his service-connected pulmonary 
asbestosis.  The RO has denied each of those theories at 
various times, but the Board's decision addressed only the 
last two theories.  In addition, the Court noted that 
questions remained as to the identity of the VA examiner who 
authored the report of the September 2001 heart examination 
and as to the qualifications of the VA examiners who authored 
the September 2001 and April 2002 examination reports.  Also, 
on review of the claims file, it does not appear that the RO 
has provided the veteran with adequate notice, pursuant to 
38 U.S.C.A. § 5103A, concerning all of the veteran's theories 
of service connection.  

Moreover, subsequent to the Board's November 2002 decision, 
the RO issued a rating decision in January 2005 following 
receipt of additional medical evidence.  Because the Court 
vacated the Board's decision, the veteran's appeal remains 
active.  Therefore, a supplemental statement of the case is 
required concerning the additional evidence.  

Finally, the veteran has recently submitted a March 2005 
statement by his private physician who recommended that a 
sleep study be obtained.  The physician stated that he would 
be willing to write a letter rebutting the Board's decision 
once he had the information from that study.  The veteran has 
also submitted a copy of a May 2005 sleep study report, but 
no subsequent letter from the private physician is of record.  
Accordingly, although an opinion was obtained from a VA 
physician in November 2004, because the private physician 
apparently believed that the results of that study were 
important in determining the relationship, if any, between 
the veteran's pulmonary asbestosis and his CHF, the Board 
believes that an additional medical opinion would be helpful.  
Lastly, the RO has not considered any of that recent evidence 
at all.  

Therefore, this case is REMANDED to the RO for the following 
additional actions:  

1.  The RO should provide the veteran 
with proper notice, pursuant to 
38 U.S.C.A. § 5103A, in particular as to 
the evidence or information necessary to 
substantiate his claims for direct 
service connection and for secondary 
service connection, including on the 
basis of aggravation.  

2.  To the extent possible, the RO should 
identify the author of the September 2001 
VA compensation examination report and 
should furnish the qualifications of the 
VA examiners who authored the September 
2001 and April 2002 examination reports.  

3.  The RO should schedule the veteran 
for an examination by a cardiologist.  
The claims file must be made available to 
and be reviewed by the examiner in 
conjunction with the examination.  All 
indicated tests should be completed.  
Upon a comprehensive review of the file, 
including the report of the May 2005 
sleep study, the examiner should be 
requested to provide opinions as to the 
following questions: 

a)  What is the probability that the 
veteran's CHF is directly due to his 
exposure to asbestos during service?  

b)  What is the probability that the 
veteran's CHF resulted directly from 
his service-connected pulmonary 
asbestosis/COPD?  

c)  What is the probability that the 
veteran's CHF was aggravated by his 
service-connected pulmonary 
asbestosis/COPD?  If such a 
relationship is found to be at least 
as likely as not present, the 
examiner should indicate the degree 
of aggravation.  

The examiner's opinions should be 
supported by adequate rationale.  To the 
extent possible, the examiner should 
distinguish any contrary opinions in the 
record.  

4.  Upon completion of the actions 
requested above, the RO should again 
consider the veteran's claim, under all 
three theories set forth above.  If any 
action taken remains adverse to the 
veteran, he and his accredited 
representative should be furnished with a 
supplemental statement of the case and 
they should be given an opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




